Case 5:19-cv-01412-JKP-HJB Document 99 Filed 07/14/21 Page 1of2

IN THE UNITED STATES DISTRICT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

K.H. AND S.H., AS NEXT FRIENDS
OF R.H., A MINOR,

Plaintiffs,

Vv. NO. 5-19-CV-01412-JKP
GRAEME HOWE; CAMP STEWART FOR
BOYS, INC.; AND AMERICAN INSTITUTE
FOR FOREIGN STUDY, INC. D/B/A

CAMP AMERICA

0GR UR tO? 602 603 On 60 602 60> 60? 609 60> CO?

Defendants.

 

ORDER GRANTING AGREED MOTION FOR
SECOND AMENDED SCHEDULING ORDER

 

The disposition of this case will be controlled by the following order. In accordance with
Fed. R. Civ. P. 6(a), if a deadline set in this order falls on a weekend or a holiday, the effective
date will be the next business day.

l. On or before November 3, 2021, the parties shall file any motion seeking leave to
amend pleadings or join parties,

2, Parties asserting claims for relief shall file their designation of testifying experts
and serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure
26(a)(2}(B) on or before December 17, 2021.

3. Parties resisting claims for relief shall file their designation of testifying experts
and serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure

26(a)(2)(B) on or before January 28, 2022.

 

ORDER GRANTING AGREED MOTION FOR
FIRST AMENDED SCHEDULING ORDER PAGE 1 OF 2
Case 5:19-cv-01412-JKP-HJB Document 99 Filed 07/14/21 Page 2 of 2

4, Parties shall file all designations of rebuttal experts and serve on all parties the
material required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
extent not already served, within fourteen dates of receipt of the report of the opposing expert.

6. The parties must mediate this case on or before March 28, 2022, unless the parties
seek an Order from the Court excusing them from mediation,

ds Parties shall initiate all discovery procedures in time to complete discovery on or
before April 22, 2022.

8. On or before May 6, 2022, parties shall file any Daubert motions and/or motions
to exclude or objections to expert witnesses. Federal Rule of Civil Procedure 6(d) does not apply
to the time limits set forth in Local Rule CV-7 for responses and replies to motions.

9} On before May 6, 2022, Counsel shall confer and file a joint report setting forth the
status of settlement negotiations,

5 On or before June 3, 2022, parties shall file any dispositive motions, including
motions for summary judgment on all or some of the claims. Federal Rule of Civil Procedure 6(d)
does not apply to the time limits set forth in Local Rule CV-7 for responses and replies to motions.

10. The Court will set dates for trial and final pretrial conference after receiving and
reviewing filed dispositive motions or afier the deadline for such motions passes without a
pertinent filing. At that time, it will likely set appropriate deadlines for trial and pretrial conference
matters,

It is so ORDERED.

SIGNED on Fuly i= WZ () po

HENRY JUBEMPORAD
UNITED STATES MAGISTRATE JUDGE

 

ORDER GRANTING AGREED MOTION FOR
SECOND AMENDED SCHEDULING ORDER PAGE 2 OF 2
